               Case 4:19-cv-05386-KAW Document 8 Filed 11/09/19 Page 1 of 2




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave.
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Plaintiff/Attorney

 6
 7                                     UNITED STATES DISTRICT COURT
 8                                 NORTHERN DISTRICT OF CALIFORNIA
 9                                            OAKLAND DIVISION

10
     MARK L. JAVITCH                                          Case No.: 4:19-cv-05386-KAW
11
                          Plaintiff,
12                                                            NOTICE OF VOLUNTARY DISMISSAL
     v.
13   EM SOLUTIONS LLC, a Florida limited liability
14   company
                         Defendant.
15
16          Plaintiff MARK L. JAVITCH, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
17   hereby gives notice that it is voluntarily dismissing Defendant EM SOLUTIONS LLC, a Florida limited
18
     liability company, without prejudice, with each side bearing its own costs and attorney’s fees. This
19
     dismissal shall convert to a dismissal with prejudice after 150 days.
20
     Dated: November 10, 2019
21
22                                                 Respectfully submitted,
23
24                                                 By: /s/ Mark L. Javitch      .
25                                                 Mark L. Javitch (SBN 323729)
                                                   Javitch Law Office
26                                                 480 S. Ellsworth Ave.
                                                   San Mateo, CA 94401
27
                                                          1
28                                                                                          4:19-cv-05386-KAW
     Case 4:19-cv-05386-KAW Document 8 Filed 11/09/19 Page 2 of 2




 1                              Telephone: 650-781-8000
                                Facsimile: 650-648-0705
 2                              mark@javitchlawoffice.com
                                Plaintif/Attorney
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                      2
28                                                              4:19-cv-05386-KAW
